Exhibit 10.3
SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
     This Second Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions (“Second Amendment”), dated as of June 10, 2011, is made between
OLATHE HOUSING ASSOCIATES LIMITED PARTNERSHIP, a Kansas limited partnership
(“Seller”), and STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Buyer”), with reference to the following facts:
     A. Seller and Buyer entered into that certain Purchase and Sale Agreement
and Joint Escrow Instructions dated May 3, 2011 (the “Original Agreement”), as
amended by that certain First Amendment to Purchase and Sale Agreement and Joint
Escrow Instructions dated June 8, 2011 (the “First Amendment”), for the purchase
and sale of that certain real property located in Olathe, Kansas, consisting of
two hundred twenty (220) apartment units situated thereon, together with all
structures, improvements, machinery, fixtures and equipment affixed or attached
thereto, and other tangible and intangible real and personal property rights
related thereto, all as more particularly described in the Agreement
(collectively, the “Property”). The Original Agreement and the First Amendment
are collectively referred to herein as the “Agreement”.
     B. Buyer and Seller now desire to reduce the Purchase Price, to provide for
Buyer’s confirmation of feasibility and the expiration of the Due Diligence
Period, and to otherwise amend the Agreement as set forth below. Except as
otherwise expressly defined in this Second Amendment, all initially capitalized
terms used in this Second Amendment have the same meanings as in the Agreement.
     THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties agree to amend the Agreement as follows:
     1. Purchase Price. The Purchase Price, as such term is defined in Section 2
of the Original Agreement, is hereby reduced from Eleven Million Three Hundred
Fifty Thousand and 00/100 Dollars ($11,350,000.00) to Eleven Million Two Hundred
Fifteen Thousand and 00/100 Dollars ($11,215,000.00).
     2. Due Diligence Period. Notwithstanding anything to the contrary contained
in the Agreement, the Extended Due Diligence Period, as such term is defined in
Section 1 of the First Amendment, is hereby amended to expire upon the mutual
execution of this Second Amendment by both Buyer and Seller. Accordingly,
effective upon the mutual execution of this Second Amendment by both Buyer and
Seller, Buyer hereby approves of the feasibility of the Property for Buyer’s
intended use and, except to the extent otherwise provided in the Agreement, by
law, or in equity, Buyer hereby waives its right to terminate the Agreement
pursuant to Section 7.4 of the Original Agreement.
     3. Counterparts; Copies. This Second Amendment may be executed and
delivered in any number of counterparts, each of which so executed and delivered
shall be deemed to be

1



--------------------------------------------------------------------------------



 



an original and all of which shall constitute one and the same instrument.
Electronic, photocopy and facsimile copies of signatures may be used in place
and stead of original signatures with the same force and effect as originals.
     4. Conflicts. If any conflict between this Second Amendment and the
Agreement should arise, the terms of this Second Amendment shall control.
     5. Continuing Effect. There are no other amendments or modifications to the
Agreement other than this Second Amendment. Except as expressly amended by this
Second Amendment, the Agreement shall remain in full force and effect and is
hereby ratified and reaffirmed.
     6. Authority. The individual(s) executing this Second Amendment on behalf
of each party hereto hereby represent and warrant that he/she has the capacity,
with full power and authority, to bind such party to the terms and provisions of
this Second Amendment.
     7. Attorneys’ Fees. In any action to enforce or interpret the provisions of
this Second Amendment, the prevailing party shall be entitled to an award of its
attorneys’ fees and costs.
     NOW THEREFORE, the parties have executed this Second Amendment as of the
date first written above.

                      SELLER:           BUYER:
 
                    OLATHE HOUSING ASSOCIATES LIMITED PARTNERSHIP,      
STEADFAST ASSET HOLDINGS, INC., a Kansas limited partnership       a California
corporation
 
                    By:   MRV, Inc.,       By:   /s/ Ana Marie del Rio
 
                        its General Partner           Name: Ana Marie del Rio
 
                  Its: Secretary
 
  By:   /s/ Jeffrey L. Ungerer            
 
                   
 
      Name: Jeffrey L. Ungerer            
 
      Its: VP / CFP / General Counsel            

2